Citation Nr: 1445338	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-26 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating for degenerative joint disease of the cervical spine with radiculopathy, currently evaluated at 20 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to May 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a rating in excess of 20 percent for the Veteran's service-connected cervical spine disability with radiculopathy.  Subsequent to the rating decision, jurisdiction was transferred to the RO in Montgomery, Alabama.

The Veteran testified before a VA Decision Review Officer (DRO) at a September 2011 hearing conducted at the RO. A transcript of the hearing is of record.

The issues of entitlement to a temporary 100 percent evaluation for convalescence for right toe and cervical spine surgeries have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   See April 2014 Virtual VA Report of General Information.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2014 appellate brief, the Veteran's representative reported that the Veteran indicated that his cervical spine disability had worsened in severity and continues to deteriorate.  The Board notes the Veteran's last examination for his service-connected cervical spine disability was conducted in May 2012.  He is entitled to a new VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, at the May 2011 and May 2012 VA examinations, the Veteran indicated that he was unable to work as a result of his service-connected cervical spine disability.  The question of entitlement to a total rating for compensation based on individual employability (TDIU) is an element of the increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447  (2009).  The duty to assist requires that VA obtain an examination which includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete a formal application for a 
TDIU. 

2. Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected degenerative joint disease of the cervical spine with radiculopathy.  The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be reviewed by the examiner.

The ranges of cervical spine motions should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should note that the Veteran is competent to report limitations of motion during flare-ups.

If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner should also specify the nerves affected by the service-connected cervical spine disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner should also offer an opinion as to whether the Veteran's service-connected disabilities (cervical spine disability, right knee disability, right toe disability, right ankle disability, hemorrhoids and gastritis), alone or combined, at least as likely as not (probability of 50 percent or more) render the Veteran unable to secure or follow a substantially gainful occupation.

The examiner must provide reasons for any opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. If the benefit sought on appeal is not fully granted; issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

